Citation Nr: 1522459	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  09-42 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for hearing loss.  



REPRESENTATION

Appellant represented by:	Maryland Department of Veterans Affairs



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




REMAND

The Veteran had active military service from December 1966 to July 1969.  

The present matter comes to the Board of Veterans' Appeals (Board) on appeal following a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In the above-noted March 2007 rating the RO, inter alia, granted service connection and assigned a 20 percent evaluation for hearing loss.  It also granted service connection and assigned a 20 percent evaluation for diabetes mellitus.  Both awards were made effective from March 21, 2006.  

In a March 2008 statement, the Veteran expressed disagreement with the rating assigned for his hearing loss.  He also made comments concerning his diabetes mellitus.  The RO accepted the statement as a notice of disagreement (NOD) with regard to the 20 percent ratings assigned for the two disabilities.  Thereafter, in a June 2008 statement (prior to the issuance of a statement of the case (SOC)), the Veteran withdrew his NOD regarding the evaluation of his service-connected diabetes mellitus.  While later RO letters to the Veteran have mentioned that a higher rating for diabetes mellitus is on appeal, the evidence of record does not reflect such; nor has the issue been certified to the Board.  See e.g. 38 C.F.R. § 20.204(b)(3) (2014) (withdrawal of an appeal is effective at the time notice of withdrawal is received by the RO).  Furthermore, while the Veteran's representative, in a May 2015 Informal Hearing Presentation (IHP), listed the issue of a higher initial rating for diabetes mellitus as being on appeal, it would appear the listing was mistakenly made, and the IHP does not otherwise include any discussion or argument concerning the issue.  Therefore, the Board does not find the issue of entitlement to a rating in excess of 20 percent for diabetes mellitus is currently on appeal.  

Following a review of the medical evidence, the Board notes that the Veteran has provided an inconsistent history concerning his reported noise exposure.  In this regard, the Board notes that in a June 2000 VA audiology progress note, the Veteran reported both military and occupational noise exposure.  In a February 2006 VA primary care note, the Veteran reported he could not remember experiencing any ear trauma or noise exposure.  At a March 2007 VA audiological examination, for VA benefit purposes, the Veteran reported military noise exposure but no civilian noise exposure.  A subsequent February 2014 VA audiology progress note reflects the Veteran's report that his hearing loss was due to a "significant history" of military and occupational noise exposure.  In particular, the Veteran commented that his occupation after the military involved working around loud music in bars.  

The Veteran underwent VA audiological examinations in March 2007 and February 2009.  On audiological examination in March 2007, puretone thresholds, in decibels, were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
45 dB
60 dB
65 dB
90 dB
105 dB
Left Ear
30 dB
45 dB
50 dB
65 dB
75 dB

The examination results documented a puretone threshold average of 80 dB for the right ear and 59 dB for the left ear.  The "CNC" speech recognition score was 56 percent for the right ear and 76 percent for the left ear.  

Based on the results of the March 2007 audiological test, the RO assigned a 20 percent disability rating for the Veteran's hearing loss.  

On audiological examination in February 2009, the examiner reported puretone thresholds that were exactly the same as those reported in the March 2007 audiological examination.  As such, the puretone threshold average for the right ear was 80 dB and for the left ear 59 dB.  The "CNC" speech recognition scores were also the same as they were in March 2007.  However, the February 2009 audiological report also noted that a "Maryland CNC" was 52 percent for the right ear and 72 percent for the left ear.  This additional finding was not reported in the March 2007 audiological examination report.  

The Board is surprised by the duplicate findings associated with the March 2007 audiological examination and the later February 2009 audiological examination.  Whether the VA audiologist mistakenly listed the wrong test results in the February 2009 report or the Veteran tested exactly the same as he had in March 2007, is not clear.  Furthermore, assuming the accuracy of the reported test findings in the February 2009 audiological examination, the Veteran appears to have undergone two speech recognition tests (SRT)-the "CNC" and the "Maryland CNC"-based on the difference in the reported percentage scores.   

The Veteran underwent further VA audiology testing at the Baltimore VA Medical Center in November 2010.  The test was not a compensation examination.  Puretone thresholds, in decibels, were as follows: 


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
85 dB
90 dB
105+ dB
105+ dB
105+ dB
Left Ear
60 dB
70 dB
80 dB
95 dB
105+ dB

The examination results documented a puretone threshold average of 101 dB for the right ear and 88 dB for the left ear.  Based on the puretone thresholds in the four specified frequencies (1000-4000 Hertz) being 55 dBs or greater, an exceptional pattern of hearing was shown in both ears.  See 38 C.F.R. § 4.86(a) (2014).  The Maryland CNC test does not appear to have been performed during the November 2010 audiology testing.  Application of the puretone averages to Table VIa would result in a level X hearing impairment in the right ear and level VIII hearing impairment in the left ear.  Applying the results to Table VII, a 60 percent rating would appear to be warranted.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).  

With that said, the Veteran underwent an additional VA compensation audiological examination in August 2013.  Puretone threshold findings were consistent with those from the above-noted November 2010 audiology test.  Test averages were 102 dB in the right ear and 88 dB in the left ear.  Speech recognition testing using the Maryland CNC resulted in scores of 4 percent in the right ear and 24 percent in the left ear.  The VA examiner found the puretone threshold as well as speech discrimination scores invalid for rating purposes.  In particular, the examiner commented that the Veteran had excessive cerumen in both ears which occluded the ear canals when using "supra aural" headphones.  As such, the puretone thresholds were noted as being elevated due to the occlusion of the ear canals.  

The Board notes that since the RO's August 2009 SOC, no consideration of the Veteran's claim has been undertaken and/or a supplemental statement of the case (SSOC) issued.  A January 2015 Certification of Appeal (VA Form 8), signed by a Decision Review Officer (DRO), notes that an SSOC was not required.  It may be that the November 2010 and August 2013 audiological test results were overlooked by the DRO prior to his certification of the Veteran's appeal.  

In light of the above discussion, the Board finds that the Veteran's claim on appeal for a rating in excess of 20 percent for hearing loss requires remand.  The RO should schedule a VA audiological examination to assess the current severity of the Veteran's hearing loss.  Thereafter, the RO should conduct a denovo review of the evidence of record and contemplate assigning staged ratings, if warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Finally, any SSOC issued to the Veteran and his representative should include all applicable regulations governing the ratings for hearing loss, in particular, 38 C.F.R. §§ 4.85, 4.86 (2014).  (These regulations were absent in the August 2009 SOC.)  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any private or VA treatment he may have received for his hearing loss.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received, to include relevant records available through the CAPRI records system dated since September 2014.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

2.  After completion of the above (and allowing a reasonable amount of time to obtain any identified treatment records), schedule the Veteran for a VA audiological examination to determine the level of severity of his service-connected hearing loss.  The examiner should discuss how the Veteran's hearing loss affects employment and daily living.  All indicated tests and studies should be accomplished and the examiner should provide a complete rational for all opinions expressed.  The Veteran's electronic claims folder (Virtual VA and VBMS) and a copy of this REMAND should be made available to and reviewed by the examiner.  (The Veteran should be advised that failure to report for any scheduled examination could result in the denial of his claim.  38 C.F.R. § 3.655 (2014)).  

In particular, the examiner should review a November 17, 2010 VA audiological test (associated with a November 17, 2010 VA audiology progress note) and the report of August 13, 2013 VA compensation audiological examination.  (The puretone threshold findings for the right ear and for the left ear (and their averages) in both tests are very similar.  In the November 17, 2010 audiology progress note associated with the November 17, 2010 audiogram, the audiologist reported that the Veteran's canals were clear and his tympanic membranes unremarkable.  The August 13, 2013 audiologist found the test findings invalid because of excess cerumen, notwithstanding that puretone threshold findings were consistent with those on audiological testing in November 17, 2010 when the Veteran did not appear to be affected by excess cerumen.)   

It would be helpful to the Board if the VA examiner addressed whether, in light of his/her test findings, the November 17, 2010 audiology test results were an accurate representation of the severity of the Veteran's hearing loss.  

A thorough explanation must be provided for all opinions expressed, to include an inability to offer an opinion without resorting to speculation.  

3.  Following the development requested above, readjudicate the issue on appeal for a disability rating in excess of 20 percent for bilateral hearing loss.  In doing so, the RO should conduct a denovo review and consider assigning staged ratings, if warranted.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC and given an appropriate opportunity to respond.  Furthermore, the SSOC should contain all applicable regulations governing ratings for hearing loss under 38 C.F.R. §§ 4.85, 4.86 (2014).  The case should then be returned to the Board for further consideration, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

